DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Original claims 1-20 are pending and under examination.

Priority
2.	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. [1] as follows:
The later-filed application must be an application for a patent for an invention that is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 60/907,176 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The instant claims disclose a method of delivering a drug across the blood-brain barrier by using glutathione (GSH) as a targeting agent.  The Application No. 60/907,176 does not provide support for the use of GSH as a targeting agent.  Therefore, the priority date for the instant application is 3/21/2008. 
Should the applicant disagree, the applicant is encouraged to point out with particularity by page and line number where such support might exist in each intervening document.  In order to properly claim priority, the support for each of the claim limitations must exist in each of the intervening documents.

Claim Objections
3.	Claim 1 is objected to because of the recitation “a GR-binding conjugate” in clause (c).  Appropriate correction to “the GR-binding conjugate” is required.

4.	Claims 3 and 16 are objected to because of the recitation “said other tissue”.  Appropriate correction to “said tissue other than brain” is required.

5.	Claim 4 is objected to because of the recitation (DSPE-PEG) in line 2.  Appropriate correction to delete this recitation from the claim is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claims 1-5, 7-9, 11, and 14-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wang et al. (U.S. Patent No. 7,446,096), as evidenced by Ananda et al. (Anal. Biochem., online 4 December 2007, 374: 231-242).  Wang and Ananda are of record in the parent application 13/875,729.
Wang et al. teach a conjugate produced by reacting GSH with DSPE-PEG-maleimide (Mal), wherein the conjugate is further incorporated into nanoliposomes, wherein the nanoliposomes encapsulate an active compound, and wherein GSH is capable of targeting the nanoliposomes to the blood-brain-barrier (BBB) via its ability to bind the GSH transporter found on the BBB.  Wang et al. teach using their composition to deliver the active compound across the BBB to the brain (claims 1, 2, 4, 5, 7-9, 11, 14, 15, and 17-19) (see column 2, line 48 through column 3, line 13; column 3, lines 30-67; column 4, lines 1-6; Fig. 1; claims 1-3 and 9-12).  As evidenced by Ananda et al., coupling DSPE-PEG-Mal to ligands necessarily takes place via the thiol groups present on the ligands (see Abstract; p. 231; p. 233).  Specifically, Ananda et al. teach:  
“The reaction of maleimides with thiols is one of the best known site-specific, simple and 
quantitative protein chemical modification reactions.  Accordingly, maleimide-PEG reagents have evolved as the most desirable protein PEGylation reagents.  Proteins generally have a very limited number of reactive thiols from their cysteine residues, and accordingly these have been used for site-specific PEGylation of proteins.  If and when maleimide-PEG-reactive thiols are absent, the introduction of cysteine residues as the target sites by site-directed mutagenesis has also been advanced as a strategy for site-specific PEGylation reaction.”

 (See p. 231, paragraph bridging columns 1 and 2)

Since GSH comprises one native thiol provided by its cysteine moiety and since Mal necessarily reacts with thiols, one of skill in the art would have at once envisioned that Wang et al. teach GSH coupling to PEG-Mal via the reaction between the native thiol group of GSH and Mal group of PEG (claims 1 and 14).  As per MPEP 2131.02 III, a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be "at once envisaged" from the disclosure
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  
The method of Wang et al. must necessarily result in the drug accumulating to a greater extent in the brain than in lung, liver, or kidney and in greater brain accumulation compared to the control not comprising GSH because all that is required to achieve such is to deliver the drug via GSH-targeted liposomes (claims 1, 3, 14, and 16).  The instant specification and claims do not teach more than this.  Thus, Wang et al. teach all claim limitations and anticipate the claimed invention.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 1-11 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. as evidenced by Ananda et al., in view of Kullberg et al. (Bioconjugate Chem., 2002, 13: 737-743).  Kullberg is of record in the parent application 13/875,729.
 	The teachings of Wang et al. are applied as above for claims 1-5, 7-9, 11, and 14-19.  Although Wang et al. teach PEG having a molecular weight of 350-5000 D (see column 3, lines 45-57), they do not specifically teach a molecular weight of 3400 D (claims 6, 10, and 20).  However, coupling ligands to DSPE-PEG3400-MAL for incorporation into liposomes was routine in the prior art (see Kullberg et al., Abstract, p. 738, Fig. 1 and column 2, p. 741, column 2, third full paragraph).  One of skill in the art would have found obvious to modify the composition of Wang et al. by specifically using DSPE-PEG3400-MAL, to achieve the predictable result of obtaining liposomes capable of targeting the glutathione receptors. 
Thus, the claimed invention was prima facie obvious at the time it was made.

10.	Claims 1-5, 7-9, and 11-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. as evidenced by Ananda et al., in view of and Chong et al. (Ann. Neurol., 2001, 49: 810-813; Abstract).  Chong is of record in the parent application 13/875,729.
The teachings of Wang et al. are applied as above for claims 1-5, 7-9, 11, and 14-19.  Wang et al. do not specifically teach using their composition to deliver ribavirin to a subject (claims 12 and 13).  However, doing so is suggested by the prior art.  For example, Wang et al. teach that their liposomes can be used to deliver active compounds through BBB (see column 3, lines 4-7).  Chong et al. teach using ribavirin to treat encephalitis (see Abstract).  One of skill in the art would have found obvious to modify the composition of Wang et al. by substituting their active compound with ribavirin and use the modified composition to deliver ribavirin to subjects affected by viral encephalitis, with a reasonable expectation of success.  One of skill in the art would have been motivated to do so in order to treat viral encephalitis in the subjects.  One of skill in the art would have reasonably expected to be successful in doing so because the prior art teaches that ribavirin can be successfully used to treat encephalitis.  
Thus, the claimed invention was prima facie obvious at the time it was made.

Conclusion
11.	This is a DIV of applicant's earlier Application No. 14/692,422.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633